            Case 1:20-cr-00067-JDB Document 23 Filed 04/15/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      )       No. 20-CR-0067
                                              )
               v.                             )       HONORABLE JOHN D. BATES
                                              )
MARIAM TAHA THOMPSON,                         )       STATUS HEARING APRIL 23, 2020
                                              )
               Defendant.                     )


                    JOINT MOTION TO VACATE STATUS HEARING

       The United States, through its attorney, the United States Attorney for the District of

Columbia, and with the consent of counsel for Mariam Thompson, David Benowitz, Esq., hereby

files this joint motion to vacate the status hearing in this matter which is currently scheduled for

April 23, 2020. In lieu of the status hearing, the parties will file a joint status report by May 13,

2020. In support of this motion the parties state:

       1.      Ms. Thompson is charged by indictment with one count, respectively, of

Conspiracy to Deliver National Defense Information to Aid a Foreign Government, in violation of

18 U.S.C. § 794(c); Delivering National Defense Information to Aid a Foreign Government, in

violation of 18 U.S.C. § 794(a); and Willful Retention of National Defense Information, in

violation of 18 U.S.C. § 793(e).

       2.      During Ms. Thompson’s initial appearance on March 4, 2020, the government

orally moved for Ms. Thompson’s detention, and requested a continuance to prepare for the

detention hearing. With the consent of the defense, the detention hearing on the government’s oral

motion was scheduled for March 11, 2020.

       3.      With the consent of the parties, the assigned magistrate continued the detention

hearing in this matter first to April 1, 2020, and then to May 6, 2020.
             Case 1:20-cr-00067-JDB Document 23 Filed 04/15/20 Page 2 of 3



       4.       On March 12, 2020, with the agreement of the parties, this Court declared this case

to be a complex matter. At that time, the Court scheduled this matter for a status hearing on April

23, 2020.

       5.       On March 16, 2020, Chief Judge Howell issued Standing Order 20-9 that, inter

alia, postponed criminal status hearings scheduled between March 17, 2020, and April 17, 2020.

       6.       On April 2, 2020, Chief Judge Howell issued Standing Order 20-19 that extended

the postponement of criminal status hearings from April 17, 2020, through June 1, 2020.

        7.      In light of Standing Order 20-19, and the ongoing challenges caused by the Covid-

19 pandemic, the parties now jointly move this Court to vacate the status date currently scheduled

for April 23, 2020. While the Chief Judge’s Order permits the Court to schedule a criminal status

hearing by teleconference or videoconference, the parties do not believe such action is necessary

in this case. Instead, the parties propose that in lieu of the status conference, by May 13, 2020, the

parties will file a joint status report with the Court outlining the status of discovery, a proposal for

the scheduling of future status dates, and any other issues that may arise.

       8.       For the foregoing reasons, the parties respectfully request that this Court vacate the

April 23, 2020, status date in this case; and that the Court continue to toll time under the Speedy

Trial Act in light of the complex nature of this case, the government’s pending motion for

detention, and the logistical complications created by the Covid-19 pandemic.
        Case 1:20-cr-00067-JDB Document 23 Filed 04/15/20 Page 3 of 3



                                         Respectfully submitted,

                                         TIMOTHY J. SHEA
                                         United States Attorney
                                         D.C. Bar No. 437437

DATE: April 15, 2020               By:   s/ John Cummings
                                         John Cummings
                                         DC Bar No. 986573
                                         Assistant United States Attorneys
                                         555 4th St., NW
                                         Washington, DC 20530
                                         (202) 252-7271
                                         John.cummings@usdoj.gov

                                         Jennifer Kennedy Gellie
                                         D.C. Bar No. 1020976
                                         Trial Attorney
                                         National Security Division
                                         U.S. Department of Justice
                                         950 Pennsylvania Ave., NW
                                         Washington, DC 20530
                                         (202) 233-0986
                                         jgellie@jmd.usdoj.gov
